OPINION — AG — OTHER THAN A NATIONAL BANK OR TRUST COMPANY IN THE CITY OF NEW YORK WHICH IS DESIGNATED BY THE GOVERNOR OF THE STATE OF OKLAHOMA AS THE FISCAL AGENCY FOR THE PAYMENT OF BONDS AND BOND COUPONS ISSUED BY THE STATE, OR ANY COUNTY, CITY OR TOWN, SCHOOL DISTRICT, BOARD OF EDUCATION, OR ANY SUBDIVISION THEREOF, OR BY ANY STATE INSTITUTION OR GOVERNMENTAL AGENCY, ONLY RESERVE CITY BANKS IN OKLAHOMA WHICH ARE MEMBERS OF THE FEDERAL RESERVE SYSTEM MAY ACT AS SUCH FISCAL AGENCIES FOR SUCH PURPOSE; (IS REQUIRED TO GIVE SECURITY FOR MONEYS RECEIVED FROM SUCH TREASURERS IN CONNECTION WITH ITS DUTIES AS SUCH FISCAL AGENT, IF SUCH MONEYS ARE NOT SECURED AS TRUST FUNDS UNDER FEDERAL LAW AND REGULATION) THAT, UNLESS MONEYS RECEIVED BY SUCH A FISCAL AGENCY IN OKLAHOMA FOR SUCH PURPOSE ARE SECURED AS TRUST FUNDS UNDER THE FEDERAL LAWS AND REGULATIONS, EACH AND EVERY ACCOUNT WHICH IS IN EXCESS OF THE SECURITY AFFORDED BY FEDERAL DEPOSIT INSURANCE CORPORATION INSURANCE MUST, TO THE EXTENT OF THE EXCESS, BE SECURED BY A UNIT COLLATERAL SECURITIES AGREEMENT WITH THE STATE DEPOSITORY BOARD AND A DEPOSIT OF SECURITIES IN ACCORDANCE THEREWITH, UNLESS THE SAME BE COVERED BY OTHER SECURITIES IN EXCESS OF OTHER DEPOSITS OF THE TREASURER OF SUCH GOVERNMENTAL UNIT OR AGENCY; BUT THAT SUCH REQUIREMENT AS TO SECURITIES DOES NOT APPLY TO A NATIONAL OR TRUST COMPANY IN THE CITY OF NEW YORK WHICH HAS BEEN DESIGNATED BY THE GOVERNOR AS SUCH A FISCAL AGENCY AND WHICH, UNDER 62 O.S. 522 [62-522], MAY OR MAY NOT BE REQUIRED TO GIVE A BOND IN CONNECTION THEREWITH. CITE: 62 O.S. 516.1 [62-516.1], 62 O.S. 521 [62-521], 62 O.S. 516.8 [62-516.8] (JAMES C. HARKIN)